IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


THE HUMANE SOCIETY OF THE                    : No. 181 MM 2018
HARRISBURG AREA, INC.                        :
                                             :
             v.                              :
                                             :
WARREN PRINCE, AS THE PERSONAL               :
REPRESENTATIVE FOR THE ESTATE                :
OF REBECCA L. ROBERTS                        :
                                             :
COMMONWEALTH OF PENNSYLVANIA                 :
                                             :
                  v.                         :
                                             :
REBECCA L. ROBERTS                           :
                                             :
IN RE: ESTATE OF: REBECCA L.                 :
ROBERTS, DECEASED                            :
                                             :
PETITION OF: WARREN H. PRINCE,               :
PREVIOUSLY ADMINISTRATOR OF THE              :
ESTATE OF REBECCA L. ROBERTS,                :
DECEASED                                     :


                                      ORDER




PER CURIAM

      AND NOW, this 29th day of January, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.